Exhibit A
From:
Sent:                       un            :45 +0000
To:
Subject:                -                    erest




I received the email below regarding the Menocal and Owino cases. Once I receive the draft, do you
want me to review it or send it to you? If you would like me to review it, perhaps we can discuss what
took place on the conference call which I believe you attended a couple of weeks ago. Please let me
know how you would like to proceed.

Thanks,


Associate Legal Advisor
Detention and Removal Law Section
Enforcement and Removal Operations Law Division
Office of the Principal Legal Advisor
DHS U.S. lmm            and Customs Enforcement
202-732              ce)




Subject: FW: Statement of Interest

Colleagues,

Given the exchanges below, DCLD is drafting a letter from Tracy Short requesting that
DOJ file a Statement of U.S. Interest in the Menocal and Owino cases. It will also
include an attachment that outlines our interests in these cases. I expect to send you
that by COB tomorrow and then ask for your divisions' views within a day or so. Ideally,
we'd like to get this to Adam Loiacono for his review on Friday.                    nded
a conference call on it a week or so ago, and should be fairly familiar with the EROLD
issues.)




                                       2018-ICLI-00052 3034
More to follow soon, and thanks,



-                   !Associate Legal Advisor
Office of the Principal Legal Advisor 1 DCLD
202-732-. . (desk) 1202-875-. . (cell)


             U.S. Immigration
 :ll'W'~ •   and Cu tom
             Enforcement




-
The request would be sent to:

        Jennifer Ricketts
        Director
        Federal Programs Branch
        U.S. Department of Justice, Civil Division
        20 Massachusetts Ave N~
        Washington DC 20530




Subject: RE: Statement of Interest

Thank you-              None of our colleagues in ICE can recall requesting a statement of
interest, but I'll check the DHS OGC.




                                         2018-ICLI-00052 3035
Could you remind me of the name and address of the DOJ official to whom we should
send a request?


-                  !Associate Legal Advisor
                  pal Legal Adv~ DCLD
               (desk) 1202-875-. . (cell)


    U.S. Immigration
  · and Cu tom
 ~ Enforcement




Subject: RE: Statement of Interest



•
Thanks for providing the summary of discussions within ICE and the menu of possible options that ICE
has developed. I have passed the information up to my supervisor for their awareness.




                                       2018-ICLI-00052 3036
